The conviction is for receiving stolen property; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and properly presented.
The evidence adduced upon the trial is not brought forward for review. There appears in the transcript the affidavit of the appellant stating that he is unable to pay for a copy of the statement of facts or give security therefor. This affidavit was presented to the trial judge on February 16, 1938, who directed that the official court reporter prepare and file a copy of the statement of facts without charge to the appellant. We find in the record the affidavit of the official court reporter, dated February 21, 1938, in which it is stated that the affidavit of the appellant was filed on the eighty-fifth day after the date of the overruling of the motion for new trial; that since the filing of the affidavit by the appellant, the court reporter had been engaged for two days in the trial of a civil suit; that one day intervening was Sunday; that after the filing of the appellant's affidavit it was physically impossible for the court reporter to prepare the statement of facts within the ninety-day period required by law. The affidavit of the court reporter is substantiated by the written statement of the trial judge, from which we quote as follows: "The Court is familiar with all the facts and circumstances in this matter and here now finds that it was physically impossible for the Court Reporter to prepare the statement of facts in this case within the time prescribed by law, after the order requiring the same to be made was entered by the Court."
The rule is well settled that the appellant must exercise diligence in having the court reporter prepare and deliver a statement of facts. In the present instance, no reason is advanced for the failure of appellant to file his affidavit within such time as to enable the court reporter to prepare and file *Page 52 
the statement of facts within the ninety days required by law. Among the precedents on the subject are Fuller v. State,110 Tex. Crim. 631, 10 S.W.2d 556; Murphy v. State,91 S.W.2d 738; Capps v. State, 93 S.W.2d 407; Francis v. State, 106 S.W.2d 279. See also Tex. Jur., Vol. 4, p. 418, Section 286.
In the absence of the statement of facts, this Court is unable to appraise the three bills of exception found in the transcript. See Tex. Jur., Vol. 4, p. 234, Section 167; Jackson v. State, 79 S.W.2d 1046; Woods v. State, No. 19407, not yet reported. [134 Tex.Crim. Rep..]
Having perceived no error authorizing a reversal of the conviction, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.